 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I told them it was up to them and I would work on the stacking ... [withl'a new guy ... [who] didn't know how to stack the cartons yet ... and I was showing,him how to stack."Upon the foregoing consideration of the facts shown by the evidence, I conclude,,in agreement with the Respondent, that Arthur Phillips was "in charge" of theRespondent's Browder warehouse crew from approximately April 1 to June 25, 1965,.the date of his discharge; that, as the sole, continuous representative of the Respond-ent at the warehouse, he was given and possessed the responsible authority ofassigning the Respondent's employees to their various tasks; that, having beeninstructed byWarehouse Manager England that he was to report any employeeswho did not work properly so that England could either discharge the employee orrecall him to the Respondent's Hines warehouse, Phillips also possessed the authorityeffectively to recommend the discipline or discharge of employees; and thereforethat Phillips was a supervisor within the meaning of Section 2(11) of the Act. Ifurther conclude, in agreement with the Respondent, that Phillips was not an.employee within the meaning of the Act; that the Respondent's questioning himconcerning his union activities and its discharge of Phillips for attending a unionmeeting despite the Respondent's instructions that he should not do so, were notunfair labor practices within the meaning of Section 8(a)(1) or (3) of the Act asalleged in the complaint; that the Respondent's promise to him of a raise was basedupon his satisfactory performance of his supervisory duties, was not related to hisunion activity, and was not, as also alleged in the complaint, an unfair labor practicewithin the meaning of the Act.Having thus concluded that the unfair labor practice allegations of the complaint.against the Respondent are without merit, I recommend the dismissal of the complaintin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Lone Star School Book Depository, a Texas corporation, isan employer engaged in commerce within the meaning of the Act.2.Retail,Wholesale and Department Store Union, AFL-CIO, is a labor orga-nization within the meaning of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, it is recommended that the complaint herein be dismissedin its entirety.William E.McClain,d/b/a Dairy Farmers Transfer and J. C..Dudley,d/b/a J.C.Dudley CompanyandLocal No. 279,.International Brotherhood'of Teamsters,Chauffeurs,Ware-housemen&Helpers of 'America.Case No. 38-CA-60. April 18,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Arthur E. Reyman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the atached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the Trial,Examiner's Decision and a supporting brief.The Respondents also,filed a motion for rehearing and the General Counsel fileda responsein opposition to the, Respondents' motion.158 NLRB No. 18. DAIRY FARMERS TRANSFER79Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board delegated its powers in connection with thiscase to a three-member panel [Members Fanning, Brown, andJenkins]The Board has review ed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions and brief, the Respondent's motionfor rehearing and the Geneial Counsel's opposition thereto,' and theentire record in the case, and hereby adopts the findings,2 conclusions,and recommendations of the Trial Examiner, as modified below[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications[1Substitute the following for paragraph 1(b),[Interrogating, threatening, or promising benefits, or in anyother manner interfering with, restraining, or coercing employeesm the exercise of rights guaranteed in Section 7 of the Act[aDelete the third indented paragraph and substitute therefor thefollowing[WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization,to form, join, or assist the above-named or any other labor orga-nization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extentthat such i ight may be affected by an agreement requiring mem-' In their motion for rehearing Respondents contend that they were Inadequatelyrepresented by their representative at the hearing and that meritorious defenses were notproperly presented to the Trial Examiner that Respondents were not aware of the factthat their representative was not a duly licensed attorney at law until after the proceed=ings were completed,and that even though their motion does not rest on newly discoveredevidence,a rehearing should be directed so that they may properly present their caseWe find no merit in Respondents'contentionsThe record establishesthat Respondentsrepresentative,a labor relations consultant called examined,and cross examined witnessesand otherwise presented evidence in Respondents'behalf and fully participated in thehearingIn addition,Respondents representative also submitted a brief to the TrialExaminerIn these circumstances particularly in view of the fact that no assertion hasbeen made by Respondents that they seek to Introduce newly discovered evidence we denyRespondents'motion for rehearingSeeCou8sn8 As8oosate8 Inc125 NLRB 73, 74A Al Andrews Company of Oregon,at at,112 NLRB 626, 6272 The Trial Examiner found that Respondent J C Dudley Company was analter egoand/or successor to Respondent Dairy Farmers TransferThe record clearly reveals thatRespondent Dudley was not a bona fide purchaser,as he contends in his exceptions butis in fact an integral part of Dairy Farmers' operation and is analter egoof DairyFarmers TransferCf Garwin Corporation,at at153 NLRB 664Osl/leldMazntensvaceCo Inoet at 142 NLRB 1384 1385,1391andJack Lews8 and Joe Levstan d/b/aCalifornia Footwear Company114 NLRB 765,767, 787 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the National Labor RelationsAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959 ]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the NationalLaborRelations Act,as amended,29 U S C, sec 151,et seq,herein called the ActLocal 279,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,hereinafter called the Union, on February 5, 1965,1 filed acharge, on March 22 an amended charge against Dairy Farmers Transfer, and onJune 15 a second amended charge against Dairy Farmers Transfer and J CDudley Company, the basis of the charge and the amended charges being that theRespondents herein,William E McClain,doing business as Dairy Farmers Trans-fer andJC Dudley,doing business as J C Dudley Company, hereinafter respec-tively calledDairy Farmers or Dudley or, collectively,theRespondents,"hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a), subsections(1), (3) and(5) of the Act"On June 23, the General Counselof the National Labor Relations Board,on behalf of the Board,by the officer-in-charge for Subregion 38, issued a complaint and notice of hearing pursuant toSection 10(b) of the Act and Section 102 15 of the Board'sRules and Regulations,Series 8, as amended,alleging that by certain acts the Respondent Dairy Farmershad engaged in unfair labor practices within the meaning of Section 8(a)(1), (3),and (5), and in concert with the Respondent Dudley had engaged in conduct con-stituting unfair labor practices within the meaning of Section 8(a)(1) and(5), andthat the Respondent Dudley had engaged in unfair labor practices within the meaningof Section 8(a)(1) and(5) of theActOn July21, the Respondents filed timelyanswer to the complaint,effectively denying allegations of violations of the Act asset forth in the complaintOn the issues raised by the complaint and the answer,this case came on to be heard before Trial Examiner Arthur E Reyman at Decatur,Illinois, on August 25 and was closed on August27Atthe hearing,the GeneralCounsel and the Charging Party, the Union,each was represented by counsel andthe Respondents were represented by their representative,Frank H Ingram Eachparty was afforded full opportunity to call and examine and cross examine wit-nesses, to present evidence relevant to the issues,to argue orally upon the record, tofile proposed findings of fact and conclusions of law, or both,and to submit briefsBriefs have been filed on behiilf of the General Counsel and the RespondentUpon the whole record of this case,and from my observation of the witnesses,Imake the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, William McClain, is, and has been at all times material herein,an individual proprietor doing business under the trade name and style of DairyFarmers Transfer, and at all such times has maintained his principal office and truckterminal at R R No 3, Decatur, Illinois, where it has been engaged in the trans-portation of milk and related productsDuring the calendar year immediatelypreceding the issuance of the complaint herein, the Respondent Dairy Farmers, inthe course and conduct of its trucking operations, received in excess of $50,000 fortransportingmilk and related products from points located outside the State ofIllinois directly to points located within the State of IllinoisCommencing on oraboutMarch 1, 1965, and continuously thereafter, Respondent J C Dudley, anindividual proprietor, has been engaged in the business of transporting and deliveringmilk and related productsIn the course and conduct of his trucking operations,Respondent Dudley has serviced substantially the same customers formerly servicedby Respondent Dairy Farmers and has used for this purpose the same equipmentpreviously used and/or presently owned by Respondent Dairy FarmersSince onIUnless hereinafter specifically noted all dates hereinafter mentioned are for the year1965 except where the months November and December 1964 are mentioned DAIRY FARMERS TRANSFER81or about March 1 and continuing to date, Respondent Dudley, in the course andconduct of his trucking operations, has engaged in substantially the same businessoperations engaged in by Respondent Dairy Farmers at the above mentioned truckterminal at R R No 3, Decatur, Illinois, and other points within and without theState of Illinois, in a manner consistent with a community of interest between saidRespondent and Respondent Dairy Farmers, so that Respondent Dudley constitutesa successor employer to Respondent Dairy and/or thealter egothereofEach of the said Respondents is, and has been at all times material herein, engagedin commerce within the meaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDLocal No 279 International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe Pleadings and the IssuesThe complaint alleges, and the answer admits, thatDairy Farmers, during timesmaterial herein, has maintained its principal office and truck terminal at Decatur atthe location described above and that commencing on or about March 1 and there-after the Respondent Dudley has been engaged in the business of transporting anddeliveringmilk and related products and that, in the course and conduct of histrucking operations, has used for this purpose the same equipment previously usedor presently owned by Dairy Farmers, Mary McClain occupied the position of man-ager and that after March 1, Dudley was general manager of Dairy Farmers respon-sible for the operating personnel during the period prior to March 1 and a supervisorof the operating personnel of Dairy Farmers within the meaning of Section 2(11) and(13) of the Act, Dairy Farmers discharged John Van Horn, Hubert Owens, and RandyMiller on January 13 and on February 1, that since February 1, Dairy Farmers hasfailed and refused and continues to fail and refuse to reinstate these employees totheir former or substantially equivalent positions of employment all employees atDairy Farmers' terminal at Decatur, including all over-the road and city driversand mechanics, but excluding all office clerical employees, guards, and supervisorsas defined in the Act, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act, and Dairy Farmers Trans-fer did agree to a Board election for the described unitThe complaint alleges, and the answer denies, thatDairy Farmers, by its officerand agent Mary McClun (a) on November 7, 1964, promised its employees certaineconomic benefits and improNed working conditions if the employees would ceasegiving support and issistance to the Union, (b) on November 10, 1964, threatenedits employees with discharge and threatened to cease operations if employees joinedthe Union (c) on January 13 and 21 interrogated its employees regarding the unionsentiments of other employees and questioned employees as to whether they hadsigned cards for the Union, (d) on January 13 and 21 threatened its employees withdischarge if they had signed a card for the Union, and (e) on January 13 promisedits employees who had been terminated that they could regain their employment ifthey ceased giving their assistance and support to the Union on or about December 1,1964, a majority of the employees in the described unit designated or selected theUnion as their representative for the purposes of collective bargaining with DairyFarmers, at all times since that date and thereafter the Union has been the repre-sentative for the purpose of collective bargaining of the employees in the describedunit, and, by virtue of Section 9(a) of the Act, has been, and is now, the exclusiverepresentative of all the employees in the said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment and other termsand conditions of employment, commencing on or about January 15, and thereafter,the Union has requested and is requesting the Respondents to bargain collectivelywith respect to rates of pay, wages, hours of employment, and other terms and condi-tions of employment as the exclusive collective-bargaining representative of all theemployees of the Respondents in a described unit, commencing on or about Jan-uary 15, and thereafter and more particularly on or about January 15, 23, and 25,and thereafter, Dairy Farmers did refuse to recognize and/or bargain with the Union221-731-67-vol 158-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDnotwithstanding that the Union was at all times since that date the designated exclu-sive collective-bargaining representative of the employees in the described unit; onor about March 1, Mary McClain, an officer and agent of Dairy Farmers andJ.C Dudley, previously a supervisor-manager for Dairy Farmers, acting in concertand/or as agents of Dairy Farmers, established and created the Respondent Dudley,and that in so doing, Mary McClain and J. C. Dudley arranged for the transfer of asubstantial portion of Dairy Farmers previous operations to Dudley, arranged forDudley to service substantially the same customers of Dairy Farmers, and, so as topermit Dudley to carry on said business operations formerly engaged in by DairyFarmers, arranged for Dudley to use the same trucks and other equipment previouslyused and presently owned by Dairy Farmers; and Dairy Farmers, acting in concertwith Dudley, and Dudley, acting as an agent, successor, oralter egoof Dairy Farmers,entered into the arrangement immediately described above for the purpose of permit-tingDairy Farmers to evade its statutory obligation to bargain with the Union andto evade its statutory obligation to remedy the unfair labor practices as alleged inthe complaint.The factual issues raised by the complaint are whether the discharges of Van Horn,Owens, and Miller were discriminatory and constituted interference, restraint,or coercion; whether the alleged interrogation of employees was coercive and con-stituted interference and restraint; whether the withdrawal of recognition and refusalto bargain by Dairy Farmers with the Union was reasonable and for a good causeor merely constituted an effort to gain time to undermine and destroy the Union'smajority; whether a claimed variance between the requested unit and an appropriateunit was such as to justify the Respondent's refusal to bargain; and whether theestablishment of J. C. Dudley Company or Dudley doing business as an individualwas or constituted an effort to continue the business of Dairy Farmers in disguisein order to evade the bargaining obligations of that Respondent under the Act.The defenses set up in respect to these issues are that: there is no merit to theclaim that Dairy Farmers through Mary McClain promised employees improvedbenefits and improved working conditions'or threatened employees with dischargeand threatened to cease operations if employees joined the Union; Van Horn, Owens,and Miller were terminated for economic reasons; the Union did not represent amajority of Respondents' transport drivers when demand for recognition was made;the unit sought by the Union is not an appropriate unit; the Union made no profferof cards when demand for recognition was made; the Union made no clear andunequivocal demand for bargaining and that no arrangement or plan was con-summated as alleged in the complaint so that Dudley took over or operated as asuccessor to or thealter egoof Dairy Farmers, and that the description as set forthin the complaint of the bargaining unit should be stricken because of its variancewith the petition for an election filed with the Board on February 5, 1965.Affirma-tively, the Respondent maintains that Respondent J. C. Dudley is a separate businessentity unconnected and distinct from Respondent Dairy Farmers.2Union Organizational ActivitiesIn the early part of November 1964, Charles Austin, secretary-treasurer of Local279, met with some of the employees of Dairy Farmers at Fleta's Tavern, in Decatur,on a Saturday afternoon around 1:30, after receiving a telephone call that morningfrom Elmer Scroggins, an employee.At the afternoonmeeting,Austin met withCharles Mowry, Edward Tooley, Elmer Scroggins, and one Martin. These employeesindicated their desire that the Union represent them,signed authorization cards,and Austin gave Scroggins additional blank cards for the signatures of two drivers,f On February 5 the Union by its attorney filed a petition for certification of representa-tive, naming Dairy Farmers Transfer as the employer,and describing the unit involvedas Including all tractor-trailer over-the-road drivers but excluding local farm pickupdrivers, supervisory and clerical personnel,guards, mechanics,and watchmen.The peti-tion on its face showed the number of the employees in the claimed unit to be five, thatthe petition was supported by 30 percent or more of the employees in the unit, that arequest for recognition as bargaining representative was made on January 17, and that theemployer declined recognition on the same day.Under date of June 29, the RegionalDirector by the acting officer-in-charge of Subregion 18, addressed a letter to Dairy Farm-ers Transfer,with copies to the Union and its attorney,stating:""This is to advise youthat with my approval the petition in the above-captioned case has been withdrawnwithout prejudice."Case No. 38-RC-45. DAIRY FARMERS TRANSFER83one of whom was Jack Van Horn, who was away on a trip.3 Austin left that meetingwith the understanding that he would not advise the owners of Dairy Farmers thathe had signed authorization cards until he was told that the other two employeesthen absent had signed cards.Concerning this Saturday morning meeting, Mowry testified that he together withElmer Scroggins, Ed Tooley, and Jim Martin spent a considerable amount of timein Fleta's Tavern; that they left the tavern that evening and went to the terminalbuilding, saw Dudley and Mrs. McClain,' who were about to leave the office, andthat Scroggins then advised them that the employees had joined the Union.Two ormore of these employees were scheduled to go out on trips that night, but wereapparently in no condition to do so-Mowry did not remember all that was said,but did recall that Mrs. McClain advised the employees that they should "go homeand think it over tomorrow."Mrs. McClain and Dudley said the men were inebriated;Mowry said they were not drunk, but had imbibed to the extent that he knew heought not drive his truck.On the following Monday morning, when Austin arrived at his office, he wasgiven the message to the effect that the employees did not desire to be representedat that time and requested that-the membership cards that they had signed be tornup, and "this I did." In the latter part of November, Van Horn called at Austin'soffice and informed the latter that the employees had been talking about conditionsof employment and possibly had made a mistake when they did not go ahead withunion membership, and requested Austin to furnish him with membership cards.Austin then gave him a sufficient number of blank membership cards to take to theemployees.On or about December 15, Van Horn returned to Austin's office withsigned membership cards from the employees employed by Dairy Farmers at thattime.On that day Van Horn asked Austin to take no action on the cards for thetime being because it was just prior to the holidays, the Company's business was alittle light, there were not too many runs, and "they were negotiating hauling con-tractswith some of their accounts,. and he would like for them to be held up untilafter this time, and then he would advise me when to contact the Company." Austinsaid that on a day between January 10 and 20, Van Horn, with Owens and Mowry,came to his office and advised him that they had been discharged because the Com-pany had found out they signed union cards.At that time, Austin held five signedmembership cards.Jack Van Horn was employed by Dairy Farmers on September '28, 1964, as atransport driver.4Van Horn returned from a trip to Minnesota on the Sundaymorning following the Saturday afternoon on which the four other drivers had met3 The form of card on its face denoted it to be an application for membership in In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Teamsters Local 279.The form provided for the name of the applicant and other in-formation under the following language:I,the undersigned,hereby apply for admission to membership In the above Unionof the International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and voluntarily choose and designate it as my representative forpurposes of collective bargaining,hereby revoking any contrary designation. Ifadmitted to membership,I agree toabide bythe Constitutionof theInternationalas well as the Local Constitution and By-Laws which are not in conflict with theInternational Laws.'Van Horn testifiedthatthe transport drivers hauled milk out of Minnesota, Iowa,and Wisconsin into Decatur and the Decatur area, delivering milk to Wareham'sDairyin Taylorville,to Prairie Farms, Carlinville,Illinois ;Equity Union Creamery at Pana,Illinois ; and Prairie Farmers Dairy at Quincy, Illinois.The transport or over-the-roaddrivers(as distinguished from local pickup and delivery drivers)reported for duty oncall from either Dudley or Mrs. McClain and were instructed to report to the terminal where,upon arrival, their equipment usually was ready and they would leave immediately ona trip to Minnesota,Wisconsin,or Iowa.Anexample of a trip was given by Van Horn,who described a drive to Minnesota,to load milk at, for example,Albert Lea,pick up milk,leave that night,and arrive at or near Decatur the next morning.The truck would leavethe Decatur terminal anywhere from 6 to 10 o'clock,the milk would be loaded and duringthat operation the driver or drivers would cleanup the equipment and then return tothe designated dairy.Such a trip would be approximately 500 miles of about 12 hoursdriving time,without stop for rest.Logbooks required to be kept under Interstate Com-merce Commission regulations were kept,according to Van Horn,"in a haphazard sortofway."A single driver was paid at the rate of 7 cents per mile; if two men wereassigned to one truck one man might sleep while the other was driving. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Austin.He was. informed, he said, by Dudley that the drivers had signedunioncards on the previous day, and Dudley asked him if he would "go over to thehouse and help with Mrs. McClain about his union activity."Dudley then droveVan Horn to Mrs. McClain's home and a discussion ensued during which Mrs.McClain told Van Horn that the drivers were disgruntled because there had been notime off for most of them for 2 or 3 months; they complained' about the number oftelephone calls they had to make to the terminal while on a trip.He said she askedhim if he would talk to the drivers and if he could reason with them.Van Hornand Dudley then returned to the terminal, from where Dudley called the homes ofthe various drivers and arranged for a meeting to be held at the Farm Cafe.VanHorn used Dudley's car to drive to that cafe where he met the other drivers anddiscussed the Union over coffee.Van, Horn expressed the opinion that the dis-agreement could be settled without a union.After talking the matter over, all ofthem returned to the terminal where they met Mrs. McClain and Dudley. Then thedrivers expressed dissatisfaction at having had very little time off and being requiredto work 7 days a week, about the switching of drivers from one piece of equipmentto another-"they would meet another piece of equipmentgoingnorth and maybeyou would be switched on that piece of equipment and sent back to Minnesota beforeyou returned home"-the number of telephone calls required to be made wasmentioned, as well as their dissatisfactionconcerningthe location of a fuel stop.Van Horn said:McClain.They stated at that time,that if the drivers would tear up theirunioncards and ignore the Union, thatshe would try to make changesto go alongwith their wishes and she at thattime-therewas some changesmade.As faras the timeoff goes, she talkedto a coupleof driversalong aboutthen and hired drivers.Mrs. McClain testified that at the November meeting at which Ed Tooley, CharlesMowry,James Martin,ElmerScroggins,John Van Horn, Everett Walcher, DarylBlankenship,and Hubert Owens were present, Dudley conducted the meeting andinformed the drivers of the loss of an important customer-the "Quincybusiness"or the "Quincy haul"; that Dudley said they,hoped to,get the business back and askedthe drivers, because there would be fewer trips to be made, to takea 1-cent-a-mile cutin pay for the drivers driving double and that the drivers agreed to do that. She saidDudley also asked the drivers or told the drivers about the highcost of maintenanceof equipment,asked each driver individually who had been taking the trucks out ofgear on the.hills andlet them coast down and tampering with the governors on thetrucks.Tooley admitted that he had taken the truck out of gear and let it coast,and Mowry admitted that he had tampered with the governor on a truckDudleyalso asked the drivers if they would share theremaining trips betweenthem untilhe could get the Quincy business back or get additional business, to which the driversagreed.On the following Saturday, she said, when the driverscame into pick uptheir checks, Van Horn asked Dudley if the drivers could drive single instead ofdouble, "because they felt they could make more money this way instead of takingtheir cent a mile pay cut"; that Dudley agreed to the suggestion; and that the driversalso agreed to share theremainingtrips according to theirprior agreement.Shortlyafterthemeetingwith'Mrs.McClain and' Dudley on this Monday morning inNovember, Mrs. McClain hired Hubert Owens as a driver, telling him that there wasunion trouble and that the employees wanted a union and, according to Owens, toldhim that shewould "fire them and let the trucks sit.She said-she didn't have torun them." ,1,.,. .,t, , .On or about, November, 23, 1964, a meeting was heldin the garagepart of theDairy Farmers terminal.The transport, 'drivers were present at the request ofMrs. McClain, the two local drivers -not- being in attendance.Those present besideVan Horn were Tooley, Mowry, Scroggins, Darrell Blankenship, and Everett Walcher,the latter at that time working asa transportdriver anddoing some maintenancework, after December 1964 he was assigned 'to maintenance work in- the garage,driving only when needed.According to Van Horn, there was'a general' discussionconcerningthe equipment at this meeting; Mrs., McClain told the drivers she wasgoing to have to cut their pay, the pay cut to be in effect for 3 or 4 weeks; and sheasked the drivers '`if we would go along with her, how we felt about it." She -wasinformed by the drivers that they would get'together and talk it over.Later, Tooley,Mowry, and Van Horn met at a truck stop in Tremont,Illinois.'Mowry said thatthe employees should have stayed with the Union, to which Van Horn agreed, sayingthat he had been- foolish for not going along with the Union originally.He wasasked to find out how the other employees felt about the Union. " Thereafter, VanHorn obtained authorization cards from Austin and secured the signatures of Tooley,Owens, Mowry, and Randy Miller, all dated December 1, 1964.He also signed a DAIRY FARMERS TRANSFER85card on the same dayThe signed cards were given to Aastin by Van Horn inmid December,with the request that Austin postpone any dealings with FarmersDairy until he received approvll from the employeesThe Discharges of January 13On January 13, Van Horn,who was on call, reported to the terminal in responseto a callUpon his arrival at the terminal he went to the office to receive instructionsMrs McClain and Dudley were present,Mrs McClain asked him if he had joinedthe Union and he replied in the affirmative,whereupon Dudley informed him thathe had known the Sunday before that he had joined the Union,having been soadvised by Mowry(Mowry testified that on or about January 6 or 7, he had madea trip with Dudley, that he had told Dudley that he thought the men were going tojoin the Union and that Dudley made no comment)After Van Horn had toldMrs McClain that he had joined the Union she told him that he was throughShe also informed me that she felt that due to my Union activities, I hadstabbed her in the back,and informed me that I would never drive another milefor Dairy Farmers, and I was throughMiller was present at the time In response to a question asked by Van Horn, MrsMcClain told him that his work had been satisfactoryMiller applied for a job with Dairy Farmers during the month of November andwas put to work by Dudley on December 7, 1964He testified that on January 13,he had come in from a trip,was making out his report,heard Mrs McClain say toVan Horn that he had joined the Union, heird him reply that he had, and heardMrsMcClain say "Jack, I don'thave nothing else for you to do'Some 15 or 20minutes later Miller handed MrsMcClain his report and, according to him, sheasked him whether he had signed a union card and when he replied that he had shesaidyou are fired, too, Randy,along with the rest"He told her that he neededthe job to which she replied thit she could not help that,but that as he was gettingready to leave,MrsMcClain told him `Randy, you get ahold of the union card,tear it up,and you can come back to work," and gave him the name of the unionrepresentative,Austin, and his telephone numberMowry testified that on January 13 he was returning from Minnesota,stopped at atruck stop,was told that Van Horn had called him from Argenta that he returnedthe telephone call and was told by Van Horn that he had been firedA little later,Dudley came inMowry had just told the service attendant that he guessed he hadbeen fired,he said that a waitress looked over at Dudley and said are you fired,too'Whereupon Dudley said"well, 111 be darned,things get around quickerthan I doHubert Owens had worked for Dairy Farmers for about 3 months beginning inOctober 1963 and returned to work as a driver about the middle of November 1964He worked as a transport,or over the road, driver hauling milk from Minnesotato points in IllinoisOn January 13, Mrs McClain called him at his home andasked him to come to the terminalWhen he arrived at the terminal he found MrsMcChm, Dudley, Van Horn, and Miller present, Mrs McClain asked him if hehad signed a union card,he replied in the affirmative,and Mrs McClain then toldhim that he was fired, saying that everyone who had signed a union card was fired,to which he replied you 11 have to fire all of us, then,because we all signed one 'To this, Owens said,Dudley remarked"Ibelieve that like I can fly an airplanearound this building , he said he told Dudley he had better start flying, that MrsMcClain started to leave and turned around and came back and told him "Hubert,if you tear up your union card,you can work"He said he did not have a chanceto answer that because Dudley said"no, I wouldn'task him to do thatOn the following day, January 14, Van Horn,Owens, and Mowry called at theoffices of the Union and spoke to Guy Clapper,president and business agent ofLocal 279, who called Mrs McClain on the telephone informed her that the menhad joined the Union and were members of Local 279, and told hcr that he feltthe men should be put back to workClapper testifiedI called MrsMcClain by telephone and informed her that the majority of theemployees had joined the Union,although-I also informed her that I felt theyalready knew itHowever, I did inform her that they had joined the Union,that the majority of the people belongI told her that in my estimation herdischarge of these people for joining the Union,they had violated the law, andI also asked her if she had retained counsel and suggested to her if she hadn t,that she had betterSo in answer, she said that she didn t know much aboutthese things and what should she do I had explained to her that charges 86DECISIONSOF NATIONALLABOR RELATIONS BOARDwould possibly be filed if she refused to reinstate them through the NationalLabor Relations Board, and that she could assume if she was found against,that by the time it was settled, there could be a sizeable sum of money owed tothe employees.So after this discussion-further, in answering what she coulddo, I told her she could reinstate the people, put them back to work, and thatwe would sign a recognition agreement,her agreeing to recognize the agree-ment [sic],and then at a mutual time we would sit down and negotiate a con-tract.To this she agreed and agreed to restore these people to employment, allpersons who had been fired. I asked her if she wanted me to notify them thatthey were going back to work and she said she would notify them, and I askedher if she was going to send them back out on the road by seniority, and shesaid yes. I asked her who that would be, the first one to go out, and she said,"Van Horn."On Fridayevening,January 15, McClain called Van Horn and told him that hewould go out on a run, possibly on the following day; on Saturday the roads wereimpassable due.to snow; Van Horn talked to her on the telephone, she called himagain on Sunday morning, he went to the terminal to help scoop snow to get thetractors out, waited for Dudley to come in with a truck from Minnesota and, later,took Dudley's truck and returned to Minnesota on a run.Van Horn testified that he returned from Minnesota late Monday night,returnedto the terminal Tuesday morning after loading; that Mrs. McClain was very angryand told him that she felt that the union activity he had caused was harmful to theCompany, felt that he had stabbed her in the back by joining the Union, and informedhim that regardless of whether the Company went union or not, that he would bedismissed for his part in the union activities.Several days after his discharge, Miller was called at his home by Dudley, wasasked if he could make a run and replied that he could.Dudley then told him thathe did not"know what is going to happen in the next few days,but I can't let thesetrucks sit."Miller reported for work.After about 2 weeks, when he was aboutready to make his third trip, he called at the office for expense money and was thentold by Mrs. McClain that she had decided to take a vote "on this" and said some-thing about she could not go union because she was too small;that she asked himhow he might vote;that he did not answer her immediately;that she then saidsomething about not being able to afford to go union;that he then told her "that Iwould have to go Union," to which she replied "Randy, if I have to go Union, wecan't go half Union, we will have to go all the way or notif I have to goUnion, I will be out of a job anyway because the smaller truck drivers . . . wouldbe over you in seniority anyway, so I would be out of a job." In referring to thesmaller truckdrivers, Mrs. McClain meant drivers on local pickups, within the State,and not the over-the-road drivers.The Discharges of February 1Van Horn testified that on February 1, he called by Dairy Farmers terminalto find out why he had not been sent out on a trip.He walked out into the garage,where Dudley informed him that he was laid off.He said he asked Dudley whatwas wrong, to which Dudley replied they were laying men off; that they then dis-cussed seniority and went into the office to check the seniority list with Mrs. McClain.Van Horn asked her about the layoff and if it was for union activity and she said"no, it was just a layoff."Van Horn testified further that he claimed seniority overMowry, that Dudley told him he had hired Mowry 5 weeks before he had hiredVan Horn and that the latter was through, and that he, Van Horn, then left theterminal.Owens testified that on February 1 Mowry's wife requested him to drive her tothe terminal, since her husband was coming in from Minnesota and he did not wanther to drive because of road conditions; that he drove Mrs. Mowry to the terminalwhere they waited about 2 hours for Mowry to arrive.Mrs. McClain and Dudleywere there, and they engaged in general discussion, then "Dudley came over and saidthat he was going to have to lay off three men and that Mowry was one of them";that Van Horn drove in and Dudley told him in the presence of Owens that he wasgoing to lay off three men, that business was slow, "to go some place else to lookfor a job because he said there would be no further work at Dairy Farmers for us."He also said that he was going to call Randy Miller in Peoria and tell him thesame thing.Miller testified that Dudley called him at his home on February 1, told himbusiness ,was pretty bad, that he thought he had better call him and let him findanother job..Miller said he asked Dudley if "it might pick up in two or three weeksor something?" to which Dudley replied "No," he did not think so. DAIRY FARMERS TRANSFER87MrsMcClain testified that Van Horn, Miller, and Owens were discharged onFebruary 1 because business was bad and because Dudley was beginning to doubtthat the Quincy haul could be recovered and also that some of the equipment wasabout to be repossessedShe said that Dudley selected the three drivers with theleast seniority for terminationShe described how on that evening, about 7 or 7 30,Van Horn was told by Dudley that he was not needed, that Van Horn asked himwhy he did not lay off other drivers so he could get more runs, and Dudley theninstructedMrsMcClain to give Van Horn the money owed to him and he wasthen terminatedVan Horn became angry and claimed he had more seniority thanMowry whereupon Mrs McClain informed him that Mowry was hired 2 weeksbefore Van HornAt this time, she said, Miller came in and she told him that shewas sorry but business was so bad that she was going to have to terminate himOwens then arrived and Dudley informed him that he was terminated and gavehim his checkSince their termination on February 1, the Company has not offered reinstatementor reemployment to Owens, Miller, or Van HornOther employees at that time wereNoel Bailey, Marvin Abendrouth, and Everett Walcher, employed as a mechanic,and when necessary, as a driverEarl Abendrouth, Bob Williams, and Jim Fosterwere hired subsequent to that day,Foster being used in case of emergency andWilliams later being terminated for lack of workUnion Request for RecognitionBusinessAgent Guy Clapper had, as noted above, telephoned Mrs McClain onJanuary 14 after the discharges of January 13On about January 17, Clapper called at the terminal and met with Mrs McClainand Dudley and tendereda recognitionagreement, which was discussed among thethreeMrs McClain expressed a fear that Clapper would attempt to organize thetwo employees employed on smaller trucksengaged inlocal pickup and delivery ofmilk, Clapper said that he had no desire to represent them and did not intend tomake an effort to organize them, he explained "the possible cause of a union contract,and I explained to her that I would use no other contract for a guide as concerningwages", explained that they would work out wages to cover "her operation only",discussed seniority and the observance of Interstate Commerce Commission regula-tions as to hours of service and rest for the employeesThe recognition agreementdelivered by Clapper to Mrs McClain and Dudley read as followsDairy Farmers Transfer, Bearsdale Road, Decatur,Illinois,hereby agrees torecognizeTeamsters Union Local 279, 307'/2 East Main Street, Decatur Illinois,as the sole and exclusivebargainingrepresentative of its employeesengaged inthe driving of trucks or equipment which is used in the OVER THE ROAD orLONG HAUL OPERATIONIt isagreed that the unit description is to include all drivers in that portionof the Company'sbusinesswhich is deemed to be in Interstate Commerce,whereas Dairy Farmers Transfer has agreed to recognize the Teamsters UnionLocal 279 as the sole and exclusive bargaining agent for employees describedaboveIt furtheragreestomeet, negotiate,and signan agreement or contractcovering and/or containingbenefits, conditions, rates of pay, hours of work, etc ,and other conditions and/or benefits which are usually and normally containedin a labor agreementThe companyagreesthat all conditions of employment relating to wages,hours of work, overtime differentials, and general working conditions shall bemaintained during the existence of this agreement at not less than the highestminimumstandards in effect at the company at the time of the signing ofthis agreementThe company will neither negotiate nor make collective bargaining agree-ments, oral or written individually or jointly, with any of the employees in theunit and/or job classifications covered hereby, during the existence of thisagreementCOMPANYUNIONDairy Farmers TransferTeamsters Local Union 279Bearsdale RoadDecatur, IllinoisBy------------------------By------------------------Its------------------------Its------------------------Date---------------------- 88DECISIONSOF NATIONALLABOR RELATIONS BOARDClapper testified that he pointed out exactly the employees he was seeking to representand expressly emphasized to both Mrs.McClain and Dudley that he had not includedthe two "small truck" drivers engaged in local pickup in the proposed agreement.Clapper, on January 23,after receiving a telephone call from Van Horn, attendeda meeting at the terminal at 2 o'clock on that day at which, besides himself, Mrs.McClain and Dudley, employees Van Horn, Owens, Miller,Walcher, and Mowry,were present.Before Van Horn called Clapper, he had gone to the terminal forhis pay, had entered into a discussion with Mrs. McClain about the Union duringwhich Tooley and Miller came into the terminal and Mrs. McClain reportedly saidto them that the Union would not be too harmful,that she would recognize theUnion,and made several attempts to reach Clapper by telephone.Van Horn wasable to reach Clapper, and Mrs. McClain called Mowry and requested him toattend the meeting.According to Clapper,there was a general discussion concerning union contracts,wages, ICC regulations,and past irregular hours of service and rest, and a reiterationby Clapper that he would not use any other contract as a guide but "it would be anegotiated wage to,cover Dairy Farmers Transfer only."Clapper testified furtherthat during the course of the meeting,Mrs. McClain asked the drivers as a group ifthey wanted the Union to represent them, that they sat silent,and that he told her"that she was putting these people on the spot, and that she shouldn'tdo it " ^ Mrs.McClain expressed the feeling that there should be an election held then and there,to see whether the men wanted the Union to represent them or not,to which Clapperreplied that if there was to be any type of election it would be one petitioned forthrough the National Labor Relations Board.Clapper said:So following that, she seemed to agree.to both-both she and Mr. Dudley, aftera conversation,between themselves, they seemed to agree to sign the recognitionagreement and we would get down to business about negotiating a contract.The question-the question of these two drivers who were on smaller equipmentduring another type of work came up,and Itagain stated that I was not seekingto represent these two individuals.There was some discussion concerning Walcher, the mechanic-driver, who said thathe felt that his work as a mechanic spoke for itself, that he did not feel that heneeded representation,and that he did not want to join the Union. Clapper repliedthat if he did not desire, to join the Union,they did not want him in:We were not forcing him in, but after we had a contract,that if he expected todrive trucks, that he would have to join the Union.There was some discussion about Dudley driving trucks,and it was agreed that itwould be all-right for Dudley to drive in an emergency or in making a first load to anew customer,but that Clapper explained to him "due to him being a part of super-vision, that after a contract, that he shouldn'tbe driving the equipment.That wasthe work of the employees under the contract."According to Clapper,itwas agreedthat the recognition agreement would be signed but that, there being no copy avail-able, Clapper was to return on the following Monday "and bring the agreement forthe purpose of all of us signing on that day."Clapper returned to the terminal onJanuary 25 at 2 o'clock,the appointed time, waited for 2 hours,and finally met withMrs.McClain and Dudley.He reported the following conversation:I think the conversation was mainly from them to inform me that they haddecided'not to sign the recognition agreement,and that Mrs.McClain, espe-cially, had changed her mind about the two employees in the other operation,not having any part in it. She insisted that we have an election and that thesetwo drivers be a part of the unit because supposedly they had talked to Mrs.McClain and expressed fears in the future that we would attempt to organizethem and they wanted to be included in any election which she was insistingon in order to vote against the other guys' efforts so that they would not bedisturbed in their employment.This was the end of that meeting.According to Mrs. McClain,Clapper on January 17 came to her office, introducedhimself to Dudley and her, said he had a paper for her to sign and laid it on herdesk.She said she would not sign any paper until examined by the companyattorney.She said that Dudley said that some of the drivers had told him they didnot want to belong to the Union.Clapper said he only wanted the transport driversand had a majority of them signed up.Dudley replied that he thought "we shouldhave an election,and all the fellows vote."Clapper said"that is all right with me," DAIRY FARMERS TRANSFER89left the paper he had presented to them on Mrs McClain's desk, and later thatafternoon she and Dudley took it to their attorney who advised them to tell MrClapper to petition the National Labor Relations Board for an electionMrs McClain's version of the January 23 meeting was that the men came intothe office on this Saturday for their paychecks, that after Clapper arrived he said herepresented the transport drivers, thatWalcher said he did not need anyone torepresent him, that Clapper became angry and told Walcher that we won t botheryouYou don't drive our trucks, we won t tell you how to run your shop , Clapperthen told Dudley "you won't be able to drive a truck either , that Tooley said hethought Dudley should be able to drive to service new accounts and wheneverhe thought there should be an election and everyone vote, and Clapper agreed that"that would certify him and put him in a better bargaining position,and that wasthe end of that meetingShe agreed that Clapper returnedMr Clapper came in and said he had a paperHe wanted us to sign a paperMr Dudley said he still thought we should have an election and for him to peti-tion the NationalLaborRelations Board for an election soeverybodyand every-one could voteMr Clapper again got angry and said, `that is all rightwith me, it will certify me and it will put me in a position,and I will ask for thehighest possible wages and fringe benefits possible "Then, he leftMrs McClain categorically denied that she had ever told any employee that DairyFarmers would cease operations if the employees joined the Union,that she hadnever questioned any employee as to whether he was in favor of the Union or beinga member of the Union,that she had ever threatened any employee with dischargeif he signed a Union card, that she had ever promised any employee who had beenterminated that he would be rehired if he ceased giving his support and assistanceto the Union,she testified that on November 8 when Van Horn and Dudley calledon her at her home, she said Van Horn told herIwill go see if I can get all the drivers together and see if I can get them totear up their union cards because I just went through this union mess withTooley's Market about 4 months agoShe told him that he could do as he liked She said that before he and Dudley left,he told her he did not want any part of the UnionDudley testified that the threedrivers were terminated on February 1 because there was nothing for them to do andcompany equipment was being repossessedDudley s testimony covering the meetings between him and Mrs McClain andClapper is substantially to the same effect as that of MrsMcClain and does notcontradict the testimony of ClapperIt does not support Mrs McClain's statementthat she did not know that Clapper was talking about an agreement to recognize theUnion when he presented her with the so-called recognition agreementI do notcredit the testimony of MrsMcClain that she did not know what Clapper wastalking about when he presented the suggested recognition agreement to herItsimply does not square with believable circumstanceWhile she was under cross-examination,MrsMcClain was reminded that Clapper had testified that on Jan-uary 23 at the terminal about 2 p in there was a discussion in connection with therecognition agreement which Clapper had presented to her in the presence of anumber of persons, and that she had agreed to meet with him on January 25 when,according to Clapper, he was told by her that she had decided not to sign therecognition agreementShe said "there was no paper,no recognition paper Iwouldn't have known what one wasAll I saw was a sheet of paperShe affirmedher testimony to be to the effect that she entered into some kind of a discussion withClapper about some paper, that she did not read it, that she did not know what hewas talking about, that she gave it to her attorney and he advised her that thereshould be a Labor Board electionAlthough she testified unequivocally that shedid not interrogate any employee about signing union cards or about the Union, yeton cross examination concerning discussions testified to in her presence concerningunion cards, particularly those discussions with Van Horn,Miller, and Owens, herdenials were weak, her memory was faulty, and certainly her answers were equivocalAfter observing the demeanor of Mrs McClain, and that of Dudley, hearing theirtestimony,and weighing their testimony in the whole context of the case, I am of theopinion that it in some part was plainly at variance with the actual fact, as shown bycontradictory statements,to the extent of showing that some testimony was plainlybased on misstatement and was without foundation in factFor example, it is 90DECISIONS OF NATIONAL * LABOR RELATIONS BOARDinconceivable that,in talkingto Clapper about whether or not local pickup and deliverydriverswere to be included within the unit, neither Mrs. McClain nor Dudleyknew that the gravamen of a recognition demand must necessarily -involve what con-stitutes an appropriate bargaining unit.On the other hand, the testimony of thewitnessescalled on behalf of the General Counsel, while in some places varying inminor detail, constituted a related, connected, and believable recitation of discus-sions concerning the Union with both Mrs. McClain and Dudley, includinginstancesof interrogation and other instances of coercion and interference with concerted unionactivity.The credibility of Mrs. McClain on material points, particularly on therecognition issue, was almost entirely destroyed, by her demeanor and the answersgiven by her to questions on cross-examination.Such questions of credibility ashave been found here have been resolved by substantial contradiction or on uncon-traverted facts which resultin findings"based on the consistent and inherent prob-abilities of testimony." 5The Refusal to BargainThe Union represented a majority of the employeesin anappropriate unit onDecember 15, 1964, and when on January 17 and 23 the Union requested recognition,the' fact of theunionmajority was known to Dairy Farmers, the employer at thattime. 'Mrs. McClain and Dudley were aware that all of the over-the-road drivershad signed cards for the Union and that the Union represented a majority of theemployees in the claimed unit.After agreeing to recognize the Union as the repre-sentative of the over-the-road drivers' on January 23, it being expressly understoodthat "local" drivers were to be excluded from the unit, this employer on January 25,through Mrs. McClain and Dudley,'revoked the recognition agreement-entered intoorally on January 23, advising Business Agent Clapper that the recognition agree-ment would not be signed and that there would have to be an election._The contention of the Respondent that the request for recognition was for aninappropriateunitis sham and specious.. At,no time did Dairy Farmers questionthemajority status of the Union; Mrs. McClain and Dudley knew on January 13,when Van Horn, Miller, and Owens were first discharged, that all of the over-the-roaddrivers had signed union authorization cards.Even though it should be contendedthat the appropriate unit should then have included the three "local" drivers, never-theless the Union on that date would have held a clear majority of eight to five. Butthis is 'not important.Walther, the part-time mechanic, was excluded from the unitby agreement on the Union's condition that he be excluded as long as he did notperform any work as a driver.Admittedly, the Union sought recognition for theover-the-road drivers; its request for recognition and the exclusion of the part-timemechanic from the Union, plainly indicates that on January 23 the Union sought andthe employer agreed to recognition on this basis.Where authorization cards have been signed by a majority of the unit employees,.,the' employer violates Section 8(a) (5) of the Act if he refuses to recognize andbargain with the Union, unless such refusal is motivated by a good-faith doubt as tothe Union's majority status.N.L.R.B. v., Elliott-Williams Co., Inc.,345 F. 2d 460(C.A.7);N.L.R.R. v; Daniel Crean and Joseph Messore d/b/a The Grand FoodMarket,'326F 2d 391, 396-397 (CA.7); N.L.R.B. v. M. I. McCarthy Motor SalesCo., 309 F. 2d 732, 734, (C.A. 7).. An employee's execution of a clear and.unam--biguous card authorizing a union to act as his bargaining representative constitutesan effective designation of that union as the employee's bargaining agent.Joy SilkMills, Inc. v. N.L.R.B.,185 F. 2d 732, 743 (C.A.D.C.), cert. denied 341 U.S. 914.Employees may effectively designate their choice of an exclusive bargaining repre-sentativewithout resort to an election.UnitedMine Workers v. Arkansas OakFlooring Co.,351U.S. 62, 71-72;N.L.R.B. v. Elliott-Williams Co., Inc., supra;N.L.R.B. v. The Grand Food Market, supra.Dairy Farmers had at mostninedrivers in the year 1965; Ed Tooley, CharlesMowry, John Van Horn, Hubert Owens, Randy Miller, Noel Bailey, Marvin Aben-droth,EverettWalcher, and J. C. Dudley. Bailey and Abendroth were "localpickup" drivers and Walcher was the mechanic.Dudley was a supervisor admittedlyhaving the power to hire and fire employees. Excluding Dudley, which must bedone, the Union at thetimedemand for recognition was made, had five out of fiveemployees in the claimedunitas demonstrated by theirsignedcards.Ithad aclear majority if Abendroth and Bailey and Walcher were to be included-five outof eight.-.5Universal Camera Corporation v. N.L.R.B.,340 U.S. 474, 496. DAIRY FARMERS TRANSFER91The General Counsel contends,and I agree, that even if the employer could haverejected the Union s demands in order to seek an election by its employees, it isclear that Dairy Farmers'subsequent activities make this defense unavailable to itWithin 1 week after advising the Union that it would not sign the recognition agreement, after having previously agreed to sign it, Dairy Farmers terminated the samethree employees who had been discharged 2 weeks before,and rehired when sug-gested by Clapper that the Union might take the matter to the BoardFurther, onthe same day that Mrs McClain refused to sign the agreement,she entered into anagreement transferring one of Dairy Farmers' tractors to Dudley, on February 5,4 days after the discharge of the three employees,a tanker previously purchasedby Mary and William McClain was taken over by Dudley and Dairy Farmers alsoleased one of its tankers to DudleyThe fact that Dudley, on March 1, commencedhis operations as an individual operator,serving the same customers,using DairyFarmers employees and driving trucks for Dairy Farmers himself shows actioninconsistent with a claim of good faith and supports a finding that the Respondentsand each of them violated Section 8(a)(5) of the ActJoy Silk Mills, Inc,85NLRB 1263,enfd185 F 2d 732 (C A D C )The Continuity of the Business EnterpriseDairy Farmers Transfer began its operations in 1955 as a local milk hauler, haulingfrom local farmers to local dairiesIn August 1963 it expanded its operation toinclude long distance hauling of milk for local dairiesDudley was hired by DairyFarmers in1956and became its general manager in 1958His duties included thehiring and firing of drivers, the solicitation of new business,and the driving of atruck when necessaryFor a period beginning prior to November 1964 and con-tinuing to the date of the hearing herein, William E McClain apparently took noactive interest in the business,his wife,Mary, being thede factohead of the busi-ness, actively assisted by DudleyMrsMcClain testified,and her testimony was corroborated in part by Dudley,that in November 1964, the long distance hauling business began to fall off and thatthe loss of business,particularly the loss of what has been referred to as the Quincyhaul,was a matter of concern to Dairy Farmers Its contracts to haul for thedairieswere oral agreements subject to cancellation upon notice,so that it thenbecame necessary either to terminate drivers no longer needed or that all the driversshare the remaining business onpro rataassignments or calls for a comparativelyshort time,in anticipation that the lost business could be recoveredShe testifiedthat on the first payday in December when some of the drivers received their pay-checks, they asked Dudley if they could drive single instead of double during theperiod they were sharing the work because they would make more money drivingsingle, and Dudley agreed to thisBy early January 1965 Dairy Farmers had lostmore business,it seemed apparent that it would not recover lost business,equipmentwas standing idle, and Dairy Farmers was substantially behind on installment pay-ments on long-distance hauling equipmentIt is claimed that the three drivers wereterminated on January 13 because they held the lowest seniority,they were com-plaining about the low take home wages caused by sharing the work,and becausethere was no need for their servicesThe three drivers were reinstated or rehiredunder the circumstances set forth above and after the intervention of Business AgentClapperHowever, according to MrsMcClain, Dairy Farmers learned that thecustomer lost in November(the Quincy haul) had purchased milk hauling equip-ment, was hauling its own milk and therefore there was no possibility that DairyFarmers would recover this business,that at this time, February 1, MrsMcClainlearned that Dairy Farmers had lost $30,000 in the year 1964 and that the Companywas about to lose long distance hauling equipment on which payments were inarrearsFor these reasons, it is said,the three drivers terminated January 13, wereagain terminated on February 1 because Dairy Farmers could see no need for theirservices in the foreseeable futureMrs McClain testified that on January 1, DairyFarmers owed$121,000 on equipment,all of which was overdue on that date, thatshe and her husband,in order to try to restore the business to a healthy situation,financially, `had to eliminate all of the obligations which the business wouldn't carryat this time "According to her testimony, the gross income of Dairy Farmers onlong hauls for the calendar year 1964 was $144,419, $18,000 per month for Septemberand October 1964, $12,000 for January 1965,$9,000 for February 1965,$4,500 for 92DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 1965; and $4,300 to $4,700 for April, May, June, and July 1965. The evi-dence shows the following equipment owned or used by Dairy Farmers December 1,1964:One 1959 Chevrolet truck with 1,700-gal.-tankOne 1962 Chevrolet truck with 1,800-gal. tankOne 1962 Chevrolet truck with 1,825-gal. tankOne 1963 Chevrolet single axle tractor and 4,200-gal. tankOne 1963 Chevrolet tandem axle tractor and bulk tank (wrecked October 1,1964)One 1962 GMC tandem axle tractor and Progress 5,500-gal. tankOne 1959 GMC gasoline single axle tractorOne 1965 GMC tandem tractor with 5,500-gal, tankDairy Farmers also leased and operated a tractor owned by Dudley, this lease expiringon February 1, 1965. It is contended that at that time Dairy Farmers was not ableto pay Dudley for the use of the tractor.Dairy Farmers had entered into a sales contract with Progress ManufacturingCompany on November 9, 1964, for the delivery of a new 5,500 gallon tank. Thistank eventually on February 16 was purchased by Dudley, Progress ManufacturingCompany having refused to give Dairy Farmers further credit.Roger Schenk,employed by Progressive Industries, testified from information in his possession thatthe. Progress 1965 trailer was never transferred from McClain to Dudley, but thatthe trailer was sold to Dudley on approximately February 5.He testified that orig-inally it was sold to Mr. and Mrs. McClain on November 9, 1965, when they executeda purchase contract, that a down payment was,made on it, that on February 5, 1965,a new sales contract was drawn up with Dudley as purchaser and Mary McClain ascosigner.Dudley was given the manufacturers' certificate to obtain first title tothe vehicle.According to Mrs. McClain, the equipment owned or used by Dairy Farmers asofMarch 1 consisted of the 1959 Chevrolet truck, the 1962 Chevrolet truck with1,800 gallon tank, the 1962 Chevrolet truck with 1,825 gallon tank, the 1963 trailerand tank, and the 1963 wrecked Chevrolet tractor. She said that Dairy Farmers,having no tractor capable of pulling the 5,500 gallon tank until the wrecked tractorhad been repaired and restored to service, leased the 5,500 gallon tank to Dudleyfor the amount of the monthly payment in order to preserve the equity in thatequipment.It appears that the tractor owned by Dudley, which had been purchased by himin January 1964 and leased to Dairy Farmers, was purchased with Mary McClainas cosigner on the sales contract.With respect to the tanker purchased from Progressthis seems to have been used by. Dairy Farmers in November and December 1964,until the new conditional sales contract was executed in February on which Dudleywas primarily liable with Mary McClain as cosigner.Although Schenk's testimonyindicates that the new sales contract was drawn on February 5 after the McClamshad executed a purchase contract on November 9, the reason the tank was notdelivered to the McClains was because of "financial difficulties." Schenk's recordsindicate that Dudley was billed on February 16 as the purchaser of the tank afterthe new sales contract was drawn on February 5. If my understanding of the,testimony is correct, Progress refused delivery of the tanker because of the poorcredit rating of McClain and at the same time insisted on the name McClain on thesales contract because there was no credit information on Dudley.Dudley obstensibly went into business for himself and as an individual in transport-ing bulk milk from Minnesota into Illinois on March 1.When he commenced opera-tions, he serviced the same customers previously serviced by Dairy Farmers.Mrs.McClain- testified that prior to March 1, Dairy Farmers serviced SunshineDairy in Decatur, the Wareham Dairy in Taylorville, Prairie Farms Dairy in Carlin-ville, Prairie Farms Dairy in Quincy, and Equity Creamery in Pana.At the hearing, with respect to the interchange of employees between Dairy Farmersand Dudley as an individual, the parties stipulated that for the period March 1 throughAugust 13, 1965, Dairy Farmers Transfer serviced and billed the Swift & Companyaccount located in Decatur, Illinois; that the account is serviced and billed solely byDairy,Farmers Transfer "to the extent that you work with them"; and the names of-drivers and the number of trips they made for the named months were as follows -MarcI,-Robert Williams, 3; Charles Mowry', 2, J. C. Dudley, 1; April, EverettWatcher, 1: Robert Williams, 9; J. C. Dudley, 1: May, Walcher, 9; Williams, 3;Dudley, 1: June, Walcher, 12; Dudley, 2; July, Walcher, 13; Dudley, 1; August,Watcher, 7. DAIRY FARMERS TRANSFER93And with respect to the following, again, on the Swift account, these reflect the DairyQueen shipmentsApril,Williams, 3, Dudley, 1, May, Welcher, 3, Williams,1, June,Walcher, 4,July,Walcher, 5With respect to the servicing of the Sunshine Dairy, located in Decatur, Illinois, DairyFarmers billed and serviced Sunshine Dairy on March 4 and 10, 1965, using CharlesMowry as its driver J C Dudley as a business billed and serviced Sunshine Dairyon March 17 and 24, using J C Dudley as the driverWith respect to the servicingand billing of the Wareham Dairy, TaylorvilleIllinoisduringthe months of March,April, May,June, andJuly of this year, J C Dudley used the following named driverson the indicatednumber of trips m ideMai eh, Foster, 3, Mowry, 1, Walcher, 1, Dudley, 2, April, Mowry, 2, Foster, 3,Dudley, 6, Walcher, 1, Dudley, 3, June, Foster, 4, Dudley, 3, July, Dudley, 3,Foster, 3, Walcher, 1With respectto this same accountWareham Dairy, Taylorville, Dairy Farmers Trans-fer used thefollowing named driversMarch, Charles Mowry, July, DudleyWith respectto the servingof the Equity Creameryaccount in Pana, Illinois, forMarch and April 1965, J C Dudley billedand serviced the PrairieFarms Dairy,operators of the Equity Creamery Dairy in Pana,for the following trips and used thedrivers forthe indicated number of tripsMarch, Walcher, 4,Foster,3,Williams, 1, Mowry, 5, Dudley, 6, April, Foster, 2,Mowry, 1, Dudley, 5Withrespect to the servingof the Equity Creameryaccount in Pana, Illinois, forMarch 1965 by Dairy Farmers Transferas a carrierbilled and serviced by DairyFarmers Transferto Prairie FarmsDairy, thefollowing trips were made and thefollowing drivers usedMarch, Mowry, 2, Williams, IIn addition,the parties also stipulated to the trips made from Pana to Bloomington,Illinois, by Dairy FarmersTiansfers, using Jim Foster as the driverThe GeneralCounselagreed to the following comment of counsel forthe Respondentconcerningthe stipulation'Iwouldlike to clarify the record, however, withrespect as to thestipulationwhere J C Dudley billing is referredtoIt is a separate account fromthe DairyFarmerbilling, butthe customers may be the same "It seems clear enough that the only customersserviced by Dudleyuntil at least themiddle ofJuly were customerspreviously serviced byor concurrently being servicedby Dairy FarmersTherecord does not disclose, that Dudleyacquired new accountsor undertookany more business thanwas done by Dairy Farmersexcept that he hadserviced CarnationinWaterloo,Iowa, and Johnson Farms in Waterloo,he testified onAugust 26that I thinkI have hauledin there for3 or 4 weeks "As to occasions onwhich he hadhauled milk to the customers other thanDairy Farmers,he testified thatthey were "few and far between'MrsMcClaintestifiedthat DairyFarmers andDudley bothwere hauling milk intotheWarehamDairy 'Mr Dudley is protecting ituntil I can see if I can get some more equipment to take care of the contract "MrsMcClainequivocated when asked whether,as she testified,there had been nointerchange of employees between Dairy Farmers and Dudley since July represented achange in policy or operations,or whether there had been any occasion to do so, shetestified first"it has not been necessary to do so , and then she did not have any inten-tion of interchanging drivers with Dudley in the future if my drivers can take care ofmy business "Since Dudley began operations as an individual,he has had his vehicles servicedat the Dairy Farmers terminal,has used their office space,uses the address of Plain-view CreameryCooperative as his mailing address in Plainview,Minnesota,Plainviewbeing one of the creameries shipping surplus milk to dairies in Illinois and otherStatesDudleytestified that he has an office in Plainview but maintains no clericalstaff,has not purchased letterhead statements or advertised for customers,but has hadstatements prepared for submittalby himto his customersby MrsMcClain and herdaughterA number ofstatements issuedby Dudley forservices in connection withthe hauling of milk, 13 in number,weie received in evidenceNine of these werepreparedby MrsMcClainand two byher daughter 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs McClain was absent from her office because of serious illness at three differenttimes between March and June She was hospitalized during this time for a period of12 daysDuring these times Dudley managed the businessWhen Mowry, anemployee of Dairy Faimers, was laid off in April, it was Dudley who told him that hewas being laid offAccording to the testimony of Mrs McClain, confirmed by Dudley, the arrangements for compensation for his services to Dairy Farmers, and payment by him forhis use of the facilities of Dairy Farmers terminal, involved no formal evaluation ofservices or facilities furnished by Dairy Farmers in relation to the services performedby Dudleyin returnIn this respect, it appears there were no cash transactions, norwere any records keptDudleymaintainsresidence where his family lives in Decatur although he shares anapartment with Foster in Plainview, Minnesota, maintains bank accounts in Decatur,maintainsa voting residencein Illinois,and has made his personal automobile avail-able to Mrs McClain for her use in DecaturMr Ingram, who represented the Respondents at the hearing herein was askedwhether it was the position of Respondents that, although Dudley took over andserviced the same customers formerly serviced by Dairy Farmers, that there was absolutely no connection between the two after March 1, 1965Mr Ingram repliedWe will admit, however, that there were a few situations where Mr Dudley actedin some capacity for Dairy Farmers TransferBut as to the operation of thebusiness,we deny thatThe businesses are separate, and there is no connectionbetween the twoPerhaps I can say it this wayMr Dudley services variouscreameriesup in MinnesotaThese creameries sell milk all over the countryNow, Mr Dudley is a milk hauler, a bulk milk hauler In that sense, he is in thesame businessthat Dairy Farmers is inDairy Farmers Transfer is primarily alocal businessThey do some interstate business-not very much right nowbecause they don't have equipment this large, large enough to handle itTheycan dosome small intiastate business,but big interstate business such asMr Dudley does, they don't haveequipmentto handle itUpon my comment that that did not answer the question, and further comment thatthere are implied contracts which can result in a finding of a partnership or a businessrelationship binding oneither one of two, Mr Ingram replied that he did not believeany of those conditions existed here and thatI think there is a close friendship of many years' duration I still think there wasa sympathicsituationwhen Mrs McClain became ill and her husband wasn tfamiliar with the businessI think Mr Dudley spent a great deal of time advisingMrs McClain's husbandMr Dudley was so-was down,I suppose, every week,to see his family and he did whatever he could to help themThey have beenfriends fora long timeHer daughter, for example, got the bills outBut that,I do not think,constitutesa partnership in the sense of the wordLater, Mrs McClain was questioned on cross examinationQ How about Mr Dudley, has he driven for you, did you hire Mr Dudleyto drive for you9A No, I did notQ How is it he drove for you, then9 Is this a part of your good friendshipagain?A That is right, that is exactly right, andalso itwas tocompensateme for thework that he had done for his tractorMrs McClain,as a witnesscalled by the General Counsel under Rule 43(b) of theRules of Civil Procedure, in effect admitted that Dairy Farmers still claimed the busi-ness of Warehams, Dairy Farmers Equity, and other Minnesota establishments `Ihave the businessMr Dudley is protecting it untilI cansee ifI canget some moreequipment to take care of the contract "Dudley shifted and veered sometimes heimplied that all of that business was his after March, again that it belonged to bothhim and Dairy FarmersThe facts,summarized,show that Dudley wasgeneral managerof Dairy Farmersduringthe times of unfairlabor practices which, I shall find,wereengaged in byDairy Farmers, and thereafter commenced operations on his ownAll of Dudley'sequipment either was leased from or cosignedfor by Mary McClain, Dudley hascontinued to use driversemployed by Dairy Farmers, and personally has driventrucks for DairyFarmers,he has continued to serve thesame customersasDairy DAIRY FARMERS TRANSFER95FarmersHe has used and continues to use the terminal facilities at Dairy Farmerswithout visible agreement between him and Dairy Farmers as to payment if any forthe use of such facilitiesHe has purchased fuel and placed it in an undergroundtank used by Dairy Farmers, has continued to manage Dairy Farmers business dur-ing times when he says he has maintained his own business, particularly during the3 or 4 months when Mrs McClain was either partly or totally incapacitated Insurante on vehicles owned by Dairy Farmers, due to expire in February 1965, waswritten by the same insurance broker in favor of Dudley when the latter beganoperations as an individualOther less impressive facts, but nevertheless significant,are the preparation of the various statements rendered by Dudley foi the shipmentof milk by Mrs McClain or her daughter subsequent to March 1, the continuedmaintenance of a residence and voting rights in Decatur, Illinois, and his activeparticipation in activities in connection with employees concerted activities for thepurpose of organizing into the UnionUnder all these circumstances the General Counsel contends, and I agree, thatthe operations of Dairy Farmers Transfer and Dudley were an integrated operation,and that Dudley went into business as an individual solely for the purpose of evadmg any liabilities which mightarisefrom the commission of unfair libor practices,and to avoid bargaining with the UnionConsidering the fact that here there is notonly a substantial continuity of operation, but a substantial continuity of employeecomplement, together with the timing of the discharges and the times when theRespondent engaged in interrogation and threats,not only an economic communityand commingling of interests of Dairy Farmers and Dudley doing business as an indi-vidual, but an overwhelming interest that they join together to defeat the purposesof union organization,is clearly indicatedConcluding FindingsThe defense is grounded on four basic assertionsFirst,the interrogation,threats,and other acts constituting violations of the Act are flatly denied,as related above,second,the discharges of Van Horn,Miller,and Owens are justified by a plea ofeconomic necessity, third, the community or commingling of the business activities ofDairy Farmers and Dudley so as to make Dudley thealter egoof Dairy Farmers isexplained by combining business necessity of Dairy Farmers for the utilizationthrough friendship of the services of Dudley,and the need of Dudley as an indi-vidual operator for facilities to operate a business identical to that of Dairy Farmers,and fourth,that the bargaining unit soughtby theUnion is not an appropriate unit,and that no proper demand was made or proof of majority offered by the UnionThe first twoassertionsfail on the preponderance of evidence, the third and fourthbecause the facts prove exactly the oppositeAlthough interrogation of employees by an employer concerning union matters isnotper sean unfair labor practice,nevertheless the effects thereof must be decidedin the light of the totality of the conduct of the employerBlue Flash Express, Inc ,109 NLRB 591Evidence of the dissemination of the Company's threats or thatthey were part of an organized program of coercion is not requiredThe effort ofthe employees to organize, made plainly evident by Clapper to MrsMcClain onJanuary 14,and thereafter,and any expressions of company attitudes even to smallgroups of individuals,"were likely to berapidlydisseminated around a plant dur-ing the struggle of organization"Bausch&Lomb Optical Co v N L R B , 217F 2d 575, 576 (C A2), cited inIrvingAir Chute Company, Inc v N L R B , 350F 2d 176 (CA 2, August 18, 1965), enfg 149 NLRB 627 The RespondentDairy Farmers may not be heard to claim that the threats so made arede minimisasmere isolated incidents,since they were repeated and took place in a context ofcircumstance where their effect was emphasizedProof of the actual effect of theCompany's threats is not required in view of their inherently coercive natureElasticStop Nut Corp v N L R B,142 F 2d 371 (C A 8) It is enough that the threatswere madeThe argument that the discharges of Van Horn, Miller, and Owens can be justifiedby a plea of economic necessity is effectively offset by the fact, uncontradicted, that allcustomers of Dairy Farmers were serviced by Dudley and Dairy Farmers afterMarch 1 and because of the employment, as needed, of other driversThe issue as to whether Dudley became the legal successor oralter egoof DairyFarmers, or whether they acted together, on the facts herein, is settled by the prin-ciples enunciated inJohnson Ready Mix Co,142 NLRB 437 andMaintenance, Inc, 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD148 NLRB 1299. Here there was a "substantial continuity" of the business of DairyFarmers through Dudley as an individual owner of a business, where Dudley con-tinued essentially the same operation, as that conducted by Dairy Farmers.We havehere a situation where the business of Dairy Transfer in all respects was continuedunder the name of Dudley, remaining essentially the same in regard to nature ofoperations, the location thereof, the equipment used, the customers served, and thecontinued use of a substantial number of - employees performing the same work,after the time the Union had proved its majority representation and had demandedrecognition.SeeGerityWhitaker Co.,33 NLRB 393, 395;Alexander Milburn Co.,78 NLRB 747, 750;Ohio Hoist & Mfg. Co.,108 NLRB 561, footnote 1.The expressed desire of Dairy Farmers for an election seems to me to have beeninspired by a desire for delay and not because of a good-faith doubt of either theunion majority or the appropriateness of the unit requested by the Union.The unitquestion raised by the Respondent at the hearing and in its brief can be disposedof quickly, since the facts show that the unit sought by the Union is an appropriateunit, even though it might not be the most appropriate unit fortuitously sought bythe-Respondent.S. S. Logan Packing Co.,152 NLRB 421. See alsoBarlow-ManeyLaboratories, Inc.,65 NLRB 928. Cf.Washington Coca-Cola,117 NLRB 1163.The discharges of Van Horn, Miller, and Owens I find were discriminatory andconstitutedinterference, restraint, and coercion; that the interrogation of theemployees as'related above was coercive and constituted interference and restraint;that the withdrawal of recognition and refusal to bargain by Dairy Farmers withthe Union constituted an effort to gain time to undermine and destroy the Union'smajority; that the claimed variance between the requested unit and an appropriateunit is not such as to justify the Respondent Dairy Farmers' refusal to bargain, andthat the operations of Dudley as an individual in doing business as an individual wasan integral part of an effort to continue the business of Dairy Farmers in disguisein order to evade the bargaining obligations of Dairy Farmers.Therefore, I find, asalleged iii the complaint; that the Respondent Dairy Farmers had engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) and that the Respondent Dudley has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, as set forth in section III, above, occurring inconnection with the operations of the Respondents described in section I, above, havea close, intimate, and substantial. relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents and each of them have engaged in certainunfair labor practices,, I shall recommend that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondents have unlawfully refused to bargain with theUnion as the representative of its employees in an appropriate bargaining unit, I shallrecommend that the Respondents bargain with the Union, upon request, in goodfaith, and that when agreement is reached, embody such agreement in writing, settingforth the rates of pay, wages, hours of employment, or other conditions of employ-ment agreed upon between the parties, and recognizing the Union as the exclusivebargaining representative of all the employees in the unit found to be appropriate,as set forth hereinbelow in the section of this Decision entitled "Conclusions ofLaw."I shall also recommend that the Respondents, jointly and severally, offer reinstate-ment to John Van Horn, Randy Miller, and Hubert Owens to their former or sub-stantially equivalent positions, without prejudice to their seniority or other rightsor privileges, and make them whole for any loss of earnings or other benefits theymay have suffered by reason of the Respondent Dairy Farmers' discrimination againstthem.Backpay shall be computed in the manner set forth in F. W.Woolworth Com-pany, 90 NLRB 289, and shall include interest in the amount and manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716. DAIRY FARMERS TRANSFER97On the basis of the foregoing findings of fact and the entire record in the case,Imake the followingCONCLUSIONS OF LAW1The Respondent William E McClain, doing business as Dairy Farmers Trans-fer, and the Respondent J C Dudley, an individual, are employers engaged in com-merce within the meaning of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3All employees at Respondent's Dairy Farmers terminal at Decatur, Illinois,including all over the road drivers but excluding city or local pickup and deliverydriveis and mechanics, and all office clerical employees, guards, and supervisors asdefined in the Act constitute a unit appropriate for the purpose of collective bargaining,within the meaning of Section 9(b) of the Act4At all times material herein, the Union has been the exclusive bargaining representative of the employees in the above described unit, within the meaning of Section9(a) of the Act5Since on or about March 1, 1965, the Respondent Dudley, in the course andconduct of his business operations, has engaged in substantially the same businessoperations engaged in by the Respondent Dairy Farmers, and constitutes a successoremployer to Respondent Dairy Farmers or thealter egothereof, and has had andhas maintained a community of interest in the business operations engaged in by theRespondent Dairy Farmers6By refusing to recognize and bargain collectively with the Union as such bar-gaining representative aforesaid on and after January 14, 1965, the RespondentDairy Farmers and the Respondent J C Dudley have engaged in and are engagingin unfair labor practices affecting commerce within the meaning of Sections 8 (a) (5)and (1) and 2(6) and (7) of the Act7By discriminatorily discharging employees John Van Horn, Randy Miller, andHubert Owens, the Respondent Dairy Farmers has engaged in and is engaging inunfair labor practices, within the meaning of Sections 8(a)(3) and (1) and 2(6)and (7) of the Act8By interrogating and threatening and promising benefits to its employees, theRespondent Dairy Farmers has engaged in and is engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8(a)(1) and Section 2(6) and(7) of the ActRECOMMENDED ORDEROn the basis of the foregoing findings of fact, conclusions of law and the entirerecord in the case, it is recommended that Respondent, William E McClain doingbusiness as Dairy Farmers Transfer, and the Respondent, J C Dudley, an individualdoing business under his own name, their officers, agents, successors, and assigns,shall1Cease and desist from(a)Refusing to bargain collectively, upon request, with Local No 279, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,as the exclusive bargaining representative of all Respondents employees or theemployees of either of the Respondents in the following appropriate bargaining unitAll employees at Respondent Dairy Farmers Transfer terminal at Decatur, Illinois,or at any place of business of J C Dudley, doing business as an individual includingall over the road drivers, but excluding city or local pickup and delivery drivers andmechanics, all office cleiical employees, guards, and supervisors as defined in the Act(b) Interrogating, threatening, or promising benefits or in any like or relatedmanner interfering with, restraining, or coercing employees in the exercise of rightsguaranteed in Section7 of the Act(c) In any manner discriminating in regard to the hire or tenure of employmentor any term or condition of employment to encourage or discourage membership inthe aforesaid Union or any other labor organization2Take the following affirmative action designed to effectuate the policies ofthe Act(a)Upon request, bargain collectively with the above named Union as the exclu-sive representative of all employees in the appropriate bargaining unit found above,and, if an understanding is reached, embody the same in a signed agreement221-731-67-vol 158-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole John Van Horn, Randy Miller, and Hubert Owens for any lossof pay suffered by them by reason of the discrimination against them, and offer themreinstatement to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges, in the manner set forth in the portionof this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary toenable a determination of the backpay due under the terms hereof.(d) Post at the office and truck terminal of the Respondent Dairy Farmers Transferat R.R. No. 3, Decatur, Illinois, and at any place of business of the Respondent J. C.Dudley, copies of the attached notice marked "Appendix." 6Copies of said notice,to be furnished by the officer-in-charge for Subregion 38 of the Board, shall, afterbeing duly signed by a representative of each of the Respondents, be posted by themimmediately upon receipt thereof, to be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where notices to theiremployees are customarily posted.Reasonable steps shall be taken by the Respond-ents to ensure that said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the said officer-in-charge for Subregion 38, in writing, within 20 daysfrom the date of the receipt of this Decision, what steps the Respondents have takento comply with the recommendations herein?It is further recommended that, unless the Respondents shall, within the pre-scribed period, notify the said officer-in-charge they will comply with the foregoingRecommended Order, the National Labor. Relations Board issue its Order requiringthe Respondents to take the aforesaid action.In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of,aTrial Examiner"in the notice.In the further event that the Board's Order be enforced:by a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisonand Order."In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said officer-in-charge, in writing, within 10 days from thedate of this Order, what steps the Respondents have taken to comply therewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local 279, International Brother-hood of Teamsters, Chauffeurs,, Warehousemen & Helpers of America, or anyother labor organization, by discrimination in regard to the hire and tenure ofemployment of any employee ' or in the exercise of the right of any employee,to self-organization, to form, join, or assist said labor organization; or any otherlabor organization.WE WILL NOT interrogate, threaten our employees with discharge or other'adverse consequences because of their activities on behalf of Said labor orga-nization, or any other labor organization.-WE WILL NOT in any like Or similar manner interfere with, restrain,' or coerceour employees in the exercise of their rights to self-organization,' to 'form, join,or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, arid to engage in other concertedor to refrain from any and all such activities.-tection,WE WILL offer John Van Horn, Randy Miller, and Hubert.Owens 'full rein-statement to their former or substantially equivalent "positions, without prejudiceto their seniority or rights and privileges, and make each of them whole for anyloss of earnings he may have suffered by reason of the discrimination against him.Upon request, WE WILL bargain collectively with Local 279, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,activities for the purpose of collective bargaining or other mutual aid or pro- JACKANIC'S REINFORCING-ERECTORS, INC.99as the exclusive representative for the purposes of collective bargaining of ouremployees in a unit appropriate for the purposes of collective bargaining. Saidunit is:All employeesat RespondentDairy Farmers Transfer terminal at Decatur,Illinois, or at any place of businessof J. C. Dudley,doing business as anindividual,includingallover-the-road driversbut excludingcity driversand mechanics,alloffice clerical employees,guards, and supervisors asdefined inthe Act.WILLIAM E. MCCLAIN, D/B/A DAIRY FARMERS TRANSFER,Empoyer.Dated-------------------By-------------------------------------------(Representative)(Title)J.C. DUDLEY, D/B/A J. C. DUDLEY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employees, if presently serving in theArmedForces of the United States, of his rightto fullreinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharge from theArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or coveredby any othermaterial.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, CitizensBuilding, Fourth Floor, 225 Main Street, Peoria, Illinois, Telephone No. 673-9061,Extension 282.Jackanic's Reinforcing-Erectors,Inc.andEmilV. Niccoli.CaseNo. 6-CA-3327.April 18,1966DECISION AND ORDEROn January 11, 1966, Trial Examiner Robert Cohn issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in certain unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forth in the attachedTrial Examiner's Decision.Thereafter, the General Counsel filedexceptionsto the Decision and a supporting brief, and the Respondentfiled a brief in opposition thereto and in support of the Trial Exam-iner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the TrialExaminer,with the following modification.158NLRB No. 20.